DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

Claim Status
Claims 1-19 are currently pending for examination.
No Claim(s) is/are cancelled.
Claims 1, 12 and 13 are amended.
Claims 17-19 are added.

Terminal Disclaimer
The Terminal Disclaimer filed on 09/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patents No. 10,397,899 and 9,907,052 has been reviewed and is accepted.  The Terminal Disclaimer has been recorded. 

Allowable Subject Matter
Claims 1-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/PETER CHEN/Primary Examiner, Art Unit 2462